DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JONATHAN HUGHES,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-1638

                               [July 6, 2017]

   Appeal of order denying rule 3.800(a) from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Geoffrey D. Cohen, Judge;
L.T. Case No. 13-7745 CF10A.

  Jonathan Hughes, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.